Exhibit 32.1 Certification of Principal Executive Officer And Principal Financial Officer Pursuant to 18 U.S.C. Section 1350, As Adopted Pursuant To Section 906 of The Sarbanes-Oxley Act of 2002 In connection with the accompanying Quarterly Report on Form 10-Q of Ultimate rack, Inc. for the period ended January 31, 2014, I, Shawn Arizmendi Chief Executive Officer and Chief Financial Officer of Ultimate Rack, Inc., hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1. Such Quarterly Report on Form 10-Q for the period ended January 31, 2014, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Quarterly Report of Form 10-Q for the period ended January 31, 2014, fairly represents in all material respects, the financial condition and results of operations of Ultimate Rack, Inc. Dated: March 14, 2014 /s/ Shawn Arizmendi Chief Executive Officer (Principal Executive Officer and Principal Financial Officer)
